DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,109,920 to Al-Jadda et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and require similar fundamentals structural components (i.e. a shaft, 3 bending zones, 2 transition zones) as the claims of US 11109920.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/093013 to Iwasaka et al.  
In regard to claim 1, Iwasaka et al. disclose a medical instrument comprising: an elongated shaft 1A extending between a distal end and a proximal end, the elongated shaft comprising: at least three bending stiffness zones arranged along a length of the elongated shaft (see Figs. 13-15 and Table 5), each bending stiffness zone comprising a bending stiffness that extends over a length of the bending stiffness zone, wherein the bending stiffness of each of the at least three bending stiffness zones is greater or less than the bending stiffness of an adjacent bending stiffness zone, and wherein the bending stiffness of each of the at least three bending stiffness zones is substantially uniform along its length (see Figs. 13-14 and paras 0328-0413); and at least two transition zones 35/36/37, wherein each transition zone comprises a variable bending stiffness extending over a length of the transition zone between each pair of the at least three bending stiffness zones, wherein the variable bending stiffness of each transition zone varies from a first bending stiffness on a first side of the transition zone to a second bending stiffness on a second side of the transition zone (See Figs. 10-12 and paras 0294-0320).
	In regard to claim 2, Iwasaka et al. disclose a medical instrument, wherein, for each transition zone, the variable bending stiffness varies from the first bending stiffness on the first side of the transition zone to the second bending stiffness on the second side of the transition zone with a substantially linear slope (See Figs. 10-12 and paras 0294-0320).
	In regard to claim 3, Iwasaka et al. disclose a medical instrument, wherein the bending stiffness zone closest to the distal end has a bending stiffness that is less than a bending stiffness of each of the two other bending stiffness zones (see Figs. 13-15 and Table 5 and paras 0328-0413).
	In regard to claim 4, Iwasaka et al. disclose a medical instrument, wherein the bending stiffness zone closest to the proximal end has a bending stiffness that is greater than a bending stiffness of each of the two other bending stiffness zones (see Figs. 13-15 and Table 5 and paras 0328-0413).
In regard to claim 5, Iwasaka et al. disclose a medical instrument, wherein, from the proximal end to the distal end, the bending stiffness of each of the at least three bending stiffness zones increases (see Figs. 13-15 and Table 5 and paras 0328-0413).
In regard to claim 6, Iwasaka et al. disclose a medical instrument, wherein each of the bending stiffness zones has a length of at least 50 mm (see paras 0179, 0222).
In regard to claim 7, Iwasaka et al. disclose a medical instrument, wherein each of the transition zones has a length of at least 10 mm (see para 0289).
In regard to claim 8, Iwasaka et al. disclose a medical instrument, wherein the elongated shaft comprises an inner layer 2 and an outer layer 3 (See Figs. 2-9).
In regard to claim 9, Iwasaka et al. disclose a medical instrument, wherein the outer layer comprises a braided jacket 22 and the inner layer 21 comprises an endoskeleton (see Fig. 2).
In regard to claim 10, Iwasaka et al. disclose a medical instrument, wherein the braided jacket comprises one or more pull wires extending therethrough (See paras 0068, 0072).
In regard to claim 11, Iwasaka et al. disclose a medical instrument, wherein a bending stiffness of the braided jacket is configured to be modulated by at least one of the following: jacket material durometer, braid geometry, and braid pic count (see Figs. 10-15 and paras 0328-0413).
	In regard to claim 15, Iwasaka et al. disclose a medical instrument, wherein the medical instrument comprises an endoscope (see Fig. 1).
In regard to claim 16, Iwasaka et al. disclose a medical instrument, wherein the elongated shaft comprises a bending stiffness profile that is omnidirectional (see Figs. 10-15 and paras 0328-0413).
In regard to claim 17, Iwasaka et al. disclose a medical instrument, wherein the elongated shaft comprises a bending stiffness profile that is stepped (see Figs. 10-15 and paras 0328-0413).
In regard to claim 18, Iwasaka et al. disclose a medical instrument, wherein each of the transition zones has a bending stiffness in the form of a gradual slope (See Figs. 10-12 and paras 0294-0320).
Claim(s) 1-11 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0217184 to Koblish et al.    
In regard to claim 1, Koblish et al. disclose a medical instrument comprising: an elongated shaft 110 extending between a distal end and a proximal end, the elongated shaft comprising: at least three bending stiffness zones 121, 531, 124 arranged along a length of the elongated shaft, each bending stiffness zone comprising a bending stiffness that extends over a length of the bending stiffness zone, wherein the bending stiffness of each of the at least three bending stiffness zones is greater or less than the bending stiffness of an adjacent bending stiffness zone, and wherein the bending stiffness of each of the at least three bending stiffness zones is substantially uniform along its length (see Fig. 5a-b); and at least two transition zones 120, 532, wherein each transition zone comprises a variable bending stiffness extending over a length of the transition zone between each pair of the at least three bending stiffness zones, wherein the variable bending stiffness of each transition zone varies from a first bending stiffness on a first side of the transition zone to a second bending stiffness on a second side of the transition zone (See paras 0043-0047).
	In regard to claim 2, Koblish et al. disclose a medical instrument, wherein, for each transition zone, the variable bending stiffness varies from the first bending stiffness on the first side of the transition zone to the second bending stiffness on the second side of the transition zone with a substantially linear slope (See Fig. 5b and paras 0042-0049).
	In regard to claim 3, Koblish et al. disclose a medical instrument, wherein the bending stiffness zone closest to the distal end has a bending stiffness that is less than a bending stiffness of each of the two other bending stiffness zones (See Fig. 5b and paras 0042-0049).
	In regard to claim 4, Koblish et al. disclose a medical instrument, wherein the bending stiffness zone closest to the proximal end has a bending stiffness that is greater than a bending stiffness of each of the two other bending stiffness zones (See Fig. 5b and paras 0042-0049).
In regard to claim 5, Koblish et al. disclose a medical instrument, wherein, from the proximal end to the distal end, the bending stiffness of each of the at least three bending stiffness zones increases (See Fig. 5b and paras 0042-0049).
In regard to claim 6, Koblish et al. disclose a medical instrument, wherein each of the bending stiffness zones has a length of at least 50 mm (see Fig. 5b).
In regard to claim 7, Koblish et al. disclose a medical instrument, wherein each of the transition zones has a length of at least 10 mm (see Fig. 5b).
In regard to claim 8, Koblish et al. disclose a medical instrument, wherein the elongated shaft comprises an inner layer 601 and an outer layer 803 (see Fig. 6 and para 0054).
In regard to claim 9, Koblish et al. disclose a medical instrument, wherein the outer layer comprises a braided jacket and the inner layer comprises an endoskeleton (see Fig. 6 and para 0054).
In regard to claim 10, Koblish et al. disclose a medical instrument, wherein the braided jacket comprises one or more pull wires 614 extending therethrough (See Fig. 6a paras 0051).
In regard to claim 11, Koblish et al. disclose a medical instrument, wherein a bending stiffness of the braided jacket is configured to be modulated by at least one of the following: jacket material durometer, braid geometry, and braid pic count (see Figs. 6, 8 and para 0054).
	In regard to claim 16, Koblish et al. disclose a medical instrument, wherein the elongated shaft comprises a bending stiffness profile that is omnidirectional (See Fig. 5b and paras 0042-0049).
In regard to claim 17, Koblish et al. disclose a medical instrument, wherein the elongated shaft comprises a bending stiffness profile that is stepped (See Fig. 5b and paras 0042-0049).
In regard to claim 18, Koblish et al. disclose a medical instrument, wherein each of the transition zones has a bending stiffness in the form of a gradual slope (See Fig. 5b and paras 0042-0049).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0217184 to Koblish et al. in view of U.S. Patent No. 6,143,013 to Samson et al. 
In regard to claim 12, Koblish et al. disclose a medical instrument, wherein the elongated member comprises inner and outer layers (see rejections above) but are silent with respect to the endoskeleton comprises a first portion formed of Nitinol and a second portion formed of stainless steel. Samson et al. teach of an analogous catheter assembly comprising an endoskeleton 218 comprising a first portion formed of nickel-titanium alloy (see Col 13, lines 35-40; Col 14, lines 10-25) and a second portion formed of stainless (see Col 14, lines 19-25). In regard to claims 13-14, Samson et al. teach of a first section comprising coils having at least a first pitch and a second section comprising coils having at least a second pitch and a third section 202 (see Figs. 2 and 5 and Col 13, lines 35-40; Col 14, lines 10-47). It would have been obvious to one skilled in the art at the time the invention was filed to modify the structural materials of the catheter of Koblish et al. in order to improve the torsional strength while also improving the flexibility and performance of the catheter as tuaght by Samson et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
12/2/2022